Exhibit 10.3
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE, SOLD
OR OTHERWISE TRANSFERRED EXCEPT IN ACCORDANCE WITH AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR IN ACCORDANCE WITH AN
EXEMPTION FROM REGISTRATION UNDER THAT ACT, SUPPORTED BY AN OPINION OF COUNSEL,
REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 
WARRANT TO PURCHASE
SHARES OF COMMON STOCK OF
JBI, INC.
 
This certifies that Richard Heddle or any party to whom this Warrant is assigned
in accordance with its terms is entitled to subscribe for and purchase 1,000,000
shares of the Common Stock of JBI, Inc., a Nevada corporation, on the terms and
conditions of this Warrant.
 
1.             Definitions.  As used in this Warrant, the term:
 
1.1           “Business Day” means any day other than a Saturday, Sunday, or a
day on which banking institutions in the State of New York are authorized or
obligated to be closed by law or by executive order.
 
1.2           “Common Stock” means the Common Stock, par value $.001 per share,
of the Corporation.
 
1.3           “Corporation” means JBI, Inc. a Nevada corporation, or its
successor.
 
1.4           “Expiration Date” means August 31, 2018.
 
1.5           “Holder” means Richard Heddle or any party to whom this Warrant is
assigned in accordance with its terms.
 
1.6           “1933 Act” means the Securities Act of 1933, as amended.
 
1.7           “Warrant” means this Warrant and any warrants delivered in
substitution or exchange for this Warrant in accordance with the provisions of
this Warrant.
 
1.8           “Warrant Price” means $0.54 per share of Common Stock, as such
amount may be adjusted pursuant to Section 4 hereof.
 
2.             Exercise of Warrant.  At any time before the Expiration Date, the
Holder may exercise the purchase rights represented by this Warrant, in whole or
in part, by surrendering this Warrant (with a duly executed subscription in the
form attached) at the Corporation’s principal corporate office (located on the
date hereof in Niagara Falls, New York) and by paying the Corporation, by
certified or cashier’s check, the aggregate Warrant Price for the shares of
Common Stock being purchased.
 
 
1

--------------------------------------------------------------------------------

 
 
2.1           Delivery of Certificates.  Within thirty (30) days after each
exercise of the purchase rights represented by this Warrant, the Corporation
shall deliver a certificate for the shares of Common Stock so purchased to the
Holder and, unless this Warrant has been fully exercised or expired, a new
Warrant representing the balance of the shares of Common Stock subject to this
Warrant.
 
2.2           Effect of Exercise.  The person entitled to receive the shares of
Common Stock issuable upon any exercise of the purchase rights represented by
this Warrant shall be treated for all purposes as the holder of such shares of
record as of the close of business on the date of exercise.
 
3.             Stock Fully Paid; Reservation of Shares.  The Corporation
covenants and agrees that all securities that it may issue upon the exercise of
the rights represented by this Warrant will, upon issuance, be fully paid and
nonassessable and free from all taxes, liens and charges.  The Corporation
further covenants and agrees that, during the period within which the Holder may
exercise the rights represented by this Warrant, the Corporation shall at all
times have authorized and reserved for issuance enough shares of its Common
Stock or other securities for the full exercise of the rights represented by
this Warrant.  The Corporation shall not, by an amendment to its Articles of
Incorporation or through reorganization, consolidation, merger, dissolution,
issue or sale of securities, sale of assets or any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms of this
Warrant.
 
4.             Adjustments.  The Warrant Price and the number of shares of
Common Stock that the Corporation must issue upon exercise of this Warrant shall
be subject to adjustment in accordance with Sections 4.1 through 4.3.
 
4.1           Adjustment to Warrant Price for Combinations or Subdivisions of
Common Stock.  If the Corporation at any time or from time to time after the
date hereof (1) declares or pays, without consideration, any dividend on the
Common Stock payable in Common Stock; (2) creates any right to acquire Common
Stock for no consideration; (3) subdivides the outstanding shares of Common
Stock (by stock split, reclassification or otherwise); or (4) combines or
consolidates the outstanding shares of Common Stock, by reclassification or
otherwise, into a lesser number of shares of Common Stock, the Corporation shall
proportionately increase or decrease the Warrant Price, as appropriate.
 
4.2           Adjustments for Reclassification and Reorganization.  If the
Common Stock issuable upon exercise of this Warrant changes into shares of any
other class or classes of security or into any other property for any reason
other than a subdivision or combination of shares provided for in Section 4.1,
including without limitation any reorganization, reclassification, merger or
consolidation, the Corporation shall take all steps necessary to give the Holder
the right, by exercising this Warrant, to purchase the kind and amount of
securities or other property receivable upon any such change by the owner of the
number of shares of Common Stock subject to this Warrant immediately before the
change.
 
4.3           Spin Offs.  If the Corporation spins off any subsidiary by
distributing to the Corporation’s shareholders as a dividend or otherwise any
stock or other securities of the subsidiary, the Corporation shall reserve until
the Expiration Date enough of such shares or other securities for delivery to
the Holders upon any exercise of the rights represented by this Warrant to the
same extent as if the Holders owned of record all Common Stock or other
securities subject to this Warrant on the record date for the distribution of
the subsidiary’s shares or other securities.
 
 
2

--------------------------------------------------------------------------------

 
 
4.4           Certificates as to Adjustments.  Upon each adjustment or
readjustment required by this Section 4, the Corporation at its expense shall
promptly compute such adjustment or readjustment in accordance with this
Section, cause independent public accountants selected by the Corporation to
verify such computation and prepare and furnish to the Holder a certificate
setting forth such adjustment or readjustment and showing in detail the facts
upon which such adjustment or readjustment is based.
 
5.             Fractional Shares.  The Corporation shall not issue any
fractional shares in connection with any exercise of this Warrant.
 
6.             Dissolution or Liquidation.  If the Corporation dissolves,
liquidates or winds up its business before the exercise or expiration of this
Warrant, the Holder shall be entitled, upon exercising this Warrant, to receive
in lieu of the shares of Common Stock or any other securities receivable upon
such exercise, the same kind and amount of assets as would have been issued,
distributed or paid to it upon any such dissolution, liquidation or winding up
with respect to such shares of Common Stock or other securities, had the Holder
been the holder of record on the record date for the determination of those
entitled to receive any such liquidating distribution or, if no record is taken,
upon the date of such liquidating distribution.  If any such dissolution,
liquidation or winding up results in a cash distribution or distribution of
property which the Corporation’s Board of Directors determines in good faith to
have a cash value in excess of the Warrant Price provided by this Warrant, then
the Holder may, at its option, exercise this Warrant without paying the
aggregate Warrant Price and, in such case, the Corporation shall, in making
settlement to Holder, deduct from the amount payable to Holder an amount equal
to such aggregate Warrant Price.
 
7.             Transfer and Exchange.
 
7.1           Transfer.  Subject to Section 7.3, the Holder may transfer all or
part of this Warrant at any time on the books of the Corporation at its
principal office upon surrender of this Warrant, properly endorsed.  Upon such
surrender, the Corporation shall issue and deliver to the transferee a new
Warrant or Warrants representing the Warrants so transferred.  Upon any partial
transfer, the Corporation shall issue and deliver to the Holder a new Warrant or
Warrants with respect to the Warrants not so transferred.
 
7.2           Exchange.  The Holder may exchange this Warrant at any time at the
principal office of the Corporation for Warrants in such denominations as the
Holder may designate in writing.  No such exchanges will increase the total
number of shares of Common Stock or other securities that are subject to this
Warrant.
 
7.3           Securities Act of 1933.  By accepting this Warrant, the Holder
agrees that this Warrant and the shares of the Common Stock issuable upon
exercise of this Warrant may not be offered or sold except in compliance with
the 1933 Act, and then only with the recipient’s agreement to comply with this
Section 7 with respect to any resale or other disposition of such
securities.  The Corporation may make a notation on its records in order to
implement such restriction on transferability.
 
 
3

--------------------------------------------------------------------------------

 
 
8.             Loss or Mutilation.  Upon the Corporation’s receipt of reasonably
satisfactory evidence of the ownership and the loss, theft, destruction or
mutilation of this Warrant and (in the case of loss, theft or destruction) of a
reasonably satisfactory indemnity or (in the case of mutilation) upon surrender
and cancellation of this Warrant, the Corporation shall execute and deliver a
new Warrant to the Holder.
 
9.             Successors.  All the covenants and provisions of this Warrant
shall bind and inure to the benefit of the Holder and the Corporation and their
respective successors and assigns.
 
10.           Notices.  All notices and other communications given pursuant to
this Warrant shall be in writing and shall be deemed to have been given when
personally delivered or when mailed by prepaid registered, certified or express
mail, return receipt requested.  Notices should be addressed as follows:
 
                     (a)  If to Holder, then to:
                     Richard Heddle
                     208 Hillyard Street Hamilton
                     Ontario, Canada L8L6B6



                     (b)  If to the Corporation, then to:
                     JBI, Inc.
                     20 Iroquois Street
                     Niagara Falls, NY 14303
                     Attention: Chief Executive Officer
   

Such addresses for notices may be changed by any party by notice to the other
party pursuant to this Section 10.
 
11.             Amendment.  This Warrant may be amended only by an instrument in
writing signed by the Corporation and the Holder.
 
12.             Construction of Warrant.  This Warrant shall be construed as a
whole and in accordance with its fair meaning.  A reference in this Warrant to
any section shall be deemed to include a reference to every section the number
of which begins with the number of the section to which reference is made.  This
Warrant has been negotiated by both parties and its language shall not be
construed for or against any party.
 
13.             Law Governing.  This Warrant is executed, delivered and to be
performed in the State of New York and shall be construed and enforced in
accordance with and governed by the New York law without regard to any conflicts
of law or choice of forum provisions.
 
 
4

--------------------------------------------------------------------------------

 


Dated as of August 29, 2013
 
 
By: /s/ Nicholas J. Terranova     Name:        Nicholas J. Terranova    
Title:          Chief Financial Officer

 
 
5

--------------------------------------------------------------------------------

 
 
SUBSCRIPTION FORM
 
(To be executed only upon exercise of Warrant)
 
The undersigned registered owner of this Warrant irrevocably exercises this
Warrant and agrees to purchase _______ shares of Common Stock of JBI, Inc., all
at the price and on the terms and conditions specified in this Warrant.
 
The undersigned acknowledges that, by issuing shares of Common Stock to the
undersigned upon exercise of the Warrant, the Company is relying on an exemption
from the registration of such shares under the Securities Act of 1933, as
amended, or other applicable law.  In accordance therewith, the undersigned
represents and warrants that the representations and warranties of the
undersigned contained in the Subscription Agreement between the Company and the
undersigned, pursuant to which the undersigned purchased the Warrant, along with
the undersigned’s answers to the applicable investor questionnaires annexed
thereto, are true and correct in all material respects as of the date hereof.
 
Dated: __________________



     
(Signature of Registered Holder)
         
(Street Address)
         
(City)                      (State)                      (Zip)



 
6

--------------------------------------------------------------------------------

 
 
ISSUE OF A NEW WARRANT
(To be executed only upon partial exercise,
exchange, or partial transfer of Warrant)
 
Please issue ______ Warrants, each representing the right to purchase ________
shares of Common Stock of JBI, Inc. to the registered holder.
 
Dated:  ________________



     
(Signature of Registered Holder)



 
7

--------------------------------------------------------------------------------

 
 
FORM OF ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned registered Holder of this Warrant sells,
assigns and transfers unto the Assignee named below all of the rights of the
undersigned under the Warrant, with respect to the number of shares of Common
Stock set forth below (the “Transfer”):
 
Name of Assignee
 
Address
 
No. of Shares
                                                                               
         

 
The undersigned irrevocably constitutes and appoints _______ as the
undersigned’s attorney-in-fact, with full power of substitution, to make the
transfer on the books of JBI, Inc.
 
Dated: ________________



     
(Signature)

 
8

--------------------------------------------------------------------------------
